                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:12-CR-312-1BR
                                    No. 5:18-CV-84-BR

MARCUS DORRELL BYRD,                             )
                                                 )
                      Petitioner,                )
                                                 )
      v.                                         )                       ORDER
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                      Respondent.                )


           This matter is before the court on the government’s motion to dismiss petitioner’s first

amended 28 U.S.C. § 2255 motion, (DE # 118), to which petitioner responded by filing a motion

for leave to amend, (DE # 129), and his second amended § 2255 motion, (DE # 130). The

government did not file a response to petitioner’s motion to amend.

       Rule 15 of the Federal Rules of Civil Procedure governs amendment of a § 2255 motion.

See United States v. Pittman, 209 F.3d 314, 317 (4th Cir. 2000) (“[C]ourts have typically applied

Federal Rule of Civil Procedure 15 to the amendment of a § 2255 motion.” (citations omitted)).

Under that rule, the court is obligated to “freely give leave [to amend] when justice so requires.”

Fed. R. Civ. P. 15(a)(2). There appears to be no prejudice to the government by allowing

amendment. See Pittman, 209 F.3d at 317. Therefore, the court deems petitioner’s second

amended § 2255 motion properly filed. The second amended § 2255 motion supersedes the first

amended § 2255 motion, see Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001)

(“The general rule . . . is that an amended pleading supersedes the original pleading, rendering

the original pleading of no effect.”); Eaglin v. United States, No. 3:04-CR-0547-MBS, 2011 WL
489969, at *3 n.3 (D.S.C. Feb. 7, 2011) (“The Amended Motion to Vacate served to supersede

and replace the original Motion to Vacate. Thereafter, the original Motion to Vacate did not

perform any function . . . .”), and moots the government’s motion to dismiss.

       Petitioner’s motion to amend is ALLOWED. The United States Attorney is DIRECTED

to file an answer pursuant to Rule 5, Rules Governing § 2255 Proceedings, or to make such other

response as appropriate to the second amended § 2255 motion within 30 days. The

government’s motion to dismiss petitioner’s first amended § 2255 motion is DENIED as moot.

       This 27 March 2020.




                                            __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                2
